Citation Nr: 1501946	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected acne vulgaris with scarring.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is again needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration. 

The claim was initially remanded in December 2012 to obtain a supplemental medical opinion regarding the etiology of the Veteran's claimed psychiatric disorder.  A medical opinion was needed to evaluate the Veteran's claims that he suffered from anxiety and depression as secondary to his service-connected acne vulgaris with scarring.  VA treatment records reflect that the Veteran has been diagnosed with several conditions, including alcohol dependence, alcohol induced mood disorder, and bipolar disorder.  In January 2013, the Veteran was provided a VA mental disorders examination which revealed diagnoses of alcohol dependence and substance-induced mood disorder.  The VA examiner provided an opinion that it was less likely than not that the Veteran's service-connected acne disability has any causal or aggravating relationship with either the Veteran's drinking or mood issues.  The examiner further stated that the Veteran's mood disorder was alcohol-induced, rather than an intrinsic bipolar disorder.  However, the examiner did not provide any explanations as to the basis for his opinion.  

In May 2014, the Veteran's case was remanded again for an addendum opinion asking the examiner to clarify his diagnoses of the Veteran and to more fully explain his conclusion that the Veteran's mood disorder was not caused by or aggravated by his service-connected acne vulgaris.  The VA examiner was specifically asked to provide an opinion on whether it was at least as likely as not that any diagnosed psychiatric disability was either directly related to service, or whether it was caused by or aggravated by his service-connected acne vulgaris with scarring.  However, the VA examiner did not address this question in his October 2014 response.  As such, the examiner has not fully complied with the remand instructions.  Accordingly, the Board finds that a remand for another examination with a different examiner is necessary in this case in order to get an adequate opinion which has complied with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records pertaining to the Veteran from October 2010 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current psychiatric disorder.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete medical history, including any medical treatment for psychiatric disorders.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  List all of the Veteran's current psychiatric diagnoses.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric condition had its onset in service or is otherwise related to the Veteran's active duty military service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric disability was caused by his service-connected acne vulgaris with scarring?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric disability was aggravated by his service-connected acne vulgaris with scarring?

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.
 
3. Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




